JUSTICE SCARIANO, dissenting: I must dissent. As the majority note, ACI contends that the trial court erred in failing to hold a hearing on its allegations that the Department issued and sought enforcement of the subpoena for the improper purpose of intimidation, harassment and coercion, citing Scott v. Association for Childbirth At Home, International (1981), 88 Ill. 2d 279, 430 N.E.2d 1012, and People ex rel. Bernardi v. Lawrence & Ahlman, Inc. (1982), 105 Ill. App. 3d 470, 434 N.E.2d 503. The facts in the case before us are identical to those in Lawrence & Ahlman, which would appear to control, until we take up the hearing of October 9, 1987, and there the similarity ends, for without the aid of a transcript we are totally bereft of any information as to what took place there. As the majority acknowledge, the parties here do not dispute that a hearing was held before the judge who granted the petition to enforce the subpoena and, that at that hearing, the judge also had before him ACI’s response and affirmative defenses. Thus, we must assume that the judge properly resolved ACI’s “challeng[e] [to] the legitimacy of the purpose behind the administrative subpoena” before ordering its enforcement. (Lawrence & Ahlman, 105 Ill. App. 3d at 472; 434 N.E.2d at 504.) The question before us is whether ACI’s motion for reconsideration of that ruling should have been granted, and, in ruling on that issue, we must consider whether the first judge properly ordered enforcement of the subpoena. As the majority point out, the Department claims that ACI’s failure to provide a transcript of the proceedings held prior to the court’s granting enforcement of the subpoena precludes review of this issue. (Foutch v. Bryant (1984), 99 Ill. 2d 389, 459 N.E.2d 958.) In Foutch, plaintiff filed a complaint, seeking to recover for services performed and to impose a mechanic’s lien on real estate owned by defendants, and defendants filed an answer denying the allegations of the complaint. Defendants did not appear when the case was called for trial and, after an ex parte hearing, the court entered judgment for plaintiff. The court later denied defendants’ motion to vacate the judgment; however, no transcript of this hearing was made a part of the record on appeal. The trial court’s denial of the motion did not state specific grounds for the denial, although it did note that counsel for the parties were present and that the court “having heard the evidence, adduced the arguments of counsel and now being fully advised in the premises, finds: (1) That the defendants’ motion should not be granted.” (99 Ill. 2d at 393, 459 N.E.2d at 960.) The appellate court affirmed the denial, and the supreme court agreed, stating: “The appellate court, in affirming the trial court, stated, inter alia, that since there was no record, to show the reasons given by the trial court for denying the motion to vacate, the appellate court had to presume that the trial court acted in conformity with the law and ruled properly after considering the motion. The appellate court’s affirmance was proper. From the very nature of an appeal it is evident that the court of review must have before it the record to review in order to determine whether there was the error claimed by appellant.” (Emphasis added.) 99 Ill. 2d at 391, 459 N.E.2d at 959. The majority seems to be swayed by the fact that in Foutch the circuit court’s order denying the motion to vacate the judgment “notes that the court heard evidence, adduced the arguments of counsel and, being fully advised in the premises, found that the motion should not be granted. Unlike Foutch, no such finding was included in the order entered on October 9, 1987, in the present case.” (Emphasis is the majority’s.) (195 Ill. App. 3d at 31.) The order referred to by the majority in the case at bar reads as follows in pertinent part: “This cause now coming to be heard on Plaintiffs [sic] motion to enforce Administrative Subpoena and Defendants [sic] cross motion to stay hearing pending discovery all parties being present and the Court being fully advised in the premises ***.” In Aetna Life Insurance Co. v. Strickland (1975), 33 Ill. App. 3d 52, 56, 337 N.E.2d 285, 288-89, it was held: “ ‘Where the record does not contain a report of proceedings and where the order appealed from recites that the court is fully advised in the premises, as is the fact here, a reviewing court must presume that the trial court acted in conformity to law and had before it sufficient facts to support its order.’ Interstate Printing Co. v. Callahan (1974), 18 Ill. App. 3d 930, 932-33, 310 N.E.2d 786, 789. We conclude, therefore, that appellants have not sustained, their burden of showing *** that the interpleader was allowed without a preliminary evidentiary hearing ***.” (Emphasis added.) Accordingly, Walker, too, is of no assistance since it depends on the same distinction from Foutch as that relied upon by the majority here. ACI contends that the Department makes no claim that evidence was presented to the first judge, and since the only issue is whether the judge should have heard evidence, the lack of a transcript should have no effect on this court’s review of this matter. Yet during the hearing held by Judge Sklodowski, as ACI acknowledges in its reply brief, counsel for the Department stated that “These [ACI’s] arguments were all raised before Judge Curry ***. Judge Curry did hear or have all the facts before him and he ruled on the case.” (Emphasis added.) Moreover, ACI would have us determine that at the initial proceeding Judge Curry improperly denied its request for an evidentiary hearing on the issue of harassment. In maintaining this position, ACI appears to charge the Department with the responsibility of showing that evidence was indeed heard. But the law in Illinois is very clear that it is the appellant who bears the burden of presenting a sufficient record to support its claim of error and, as already noted, in the absence of such a record on appeal, a reviewing court will presume that the trial court acted in conformity with the law and had a sufficient factual basis for its ruling. (Foutch v. Bryant (1984), 99 Ill. 2d 389, 459 N.E.2d 958.) In this connection, it should bemuse even the most acute observer that while ACI seeks strenuously to excuse its own failure to supply an appropriate record in this appeal, it complains in its reply brief that “[tjhere is no record to support [the Department’s] *** representation that [its] conduct ‘was not unlawful and was a reasonable means of seeking compliance with the Act.’ ” In the absence of a transcript of the proceedings held before Judge Curry, a careful review of the record invites an endless procession of unanswerable questions and puzzling inferences. For example, not only are we left in obscurity as to whether the court improperly barred evidence, but also whether the evidence was in fact barred at all. Indeed, did ACI ever request the court to afford an evidentiary hearing? As indicated by the majority, eight days prior to the hearing before Judge Curry ACI filed and presumably served on the Department two documents: (1) a motion to permit and expedite discovery and to postpone the hearing on the Department’s petition to enforce the subpoena, and (2) a notice on the Department to produce at the hearing two of its top officials as witnesses. Did the witnesses in fact appear, and, if so, did they testify? There is nothing in the record to show that they failed or refused to appear or that their appearance was excused. Judge Curry’s order of October 9, 1987, denies “Defendants’ Cross Motion to Stay Hearing Pending Discovery.” Was this because the judge felt that ACI had had more than ample time to conduct discovery and to prepare for the hearing since the Department’s petition had been filed on April 2, 1987, and ACI had entered its appearance on May 22, 1987? And, in light of ACI’s motion for a continuance and to conduct discovery, would it not be reasonable to wonder if it was indeed prepared to proceed with the hearing before Judge Curry? ACI’s request for a postponement of the hearing while at the same time demanding and perhaps causing the production of two highranking Department officials may be demonstrative of an engaging ambidexterity, but it is unavailing in our efforts to resolve the issues in this case. Indeed, Judge Curry may have, as he certainly could have, considered paragraph 5 of ACI’s affirmative defenses as having at least some bearing on this entire matter. In that paragraph ACI states that its attorney sent information to the Department which demonstrated that ACI had done more asbestos removal from public works in Cook County and in all of Illinois than any other contractor performing such work, “and that ACI paid a rate of pay or rates of pay which were less than the rate of pay paid laborers.” Moreover, it will be noted that ACI places heavy reliance on its affirmative defenses, which, in its motion to reconsider, it alleges were never replied to by the Department. We are left to speculate as to what use ACI made, if any, of the Department’s failure to reply to those defenses before Judge Curry or even before that. I cannot and I do not condone the inexcusable behavior in the Department’s handling of this case at the administrative level, nor do I laud ACI’s willful refusal to respond to two subpoenas or at least to seek to quash them, but on the authority of Foutch v. Bryant (1984), 99 Ill. 2d 389, 459 N.E.2d 958, I decline to speculate as to what occurred at the proceedings before Judge Curry. Since we do not have the “sheet music,” as it were, supplied to us by the responsible party, I decline to “play it by ear.”